Detailed Action

1. This Office Action is submitted in response to the Application filed 3-30-2020, wherein claims 1-15 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless;
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2. Claims 1 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable over Tanimoto, USPN 7,906,761. 
Regarding claim 1, Tanimoto discloses at Col. 3, line 42-67 and Col. 4, line 1-58, a charged particle beam apparatus, shown below in Figure 1, for inspecting a sample 116 that includes; a charged particle beam source 101 configured to emit a charged particle beam along a primary optical axis; a first aperture plate 107 configured to form a plurality of charged particle beamlets from the charged particle beam; a second aperture plate 108, movable between a first position and a second position (via stage 109); and a system control section 126 having circuitry 126a-c, and configured to change the configuration of the apparatus to provide different beam allocations or select different numbers of beams


    PNG
    media_image1.png
    644
    598
    media_image1.png
    Greyscale

Regarding claim 15, Tanimoto discloses the charged particle beam apparatus that operates in different modes of beam selection to perform all the steps of this method claim, as described above regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 2-14 are is rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto, USPN 7,906,761. 
Regarding claim 2-7, Tanimoto discloses the charged particle beam apparatus that operates in different modes of beam selection, based on the selection of system operating parameters by system control section 126  including selecting the beam allocation (number of beams and their positions) for example, control section 126 adjusts the relative positional relationship between the primary beams formed by the aperture array 107 and the openings of the beam selection aperture 108, with beam selection stage 109, in order to allow only the predetermined or allocated) beams to enter the optical system in the downstream side, wherein the second aperture plate 108 blocks off the remaining unselected beams, as described above regarding claim 1.
Tanimoto also discloses using condenser lens 106 to align the primary beam for parallel entry into aperture array 107 (the first aperture array), where the focal length of lens 106 works in concert with the focal lengths of lens array 110 and objective lens set 112a and 112b to control the paths of the beamlets and project them onto the sample 116 resulting in generation of secondary and backscatted beams 102d 
Regarding claims 8-12, Tanimoto discloses the charged particle beam apparatus that operates in different modes of beam selection, as described above regarding claims 1, 2 and 4-7, where Tanimoto also discloses above using condenser lenses 106; lens array 110;  deflector 113; beam separator/Wien Filter 111 to provide electron beamlets (both on-axis and off-axis) with desired paths; e.g., to the sample 116, as well as to direct secondary electrons to electron detectors 123d, 123f, wherein one of ordinary skill would further recognize that the positions of the first and second aperture plates relative to any of these other optical elements, could easily be changed to provide a desired beam path. 
  Regarding claims 13 and 14, Tanimoto discloses the charged particle beam apparatus that operates in different modes of beam selection, based upon the optical and control parameters selected by system control section 126 ; for example, when deflector 113 and beam separator/Wien Filter 111 are used to direct secondary electrons to electron detectors 123d, 123f, as described above regarding claims 1-12, where Tanimoto also discloses adjusting the alignment of the secondary beams using the secondary beam axis adjustment aligner 121 and the secondary beam condenser lens 122 at Col. 14, line 18-67 aand Col. 15, line 1-67.




Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
April 5, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881